 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARLTON DWAYNE FIELDS,                             No. 2:16-cv-1085 JAM AC P
12                        Plaintiff,
13              v.                                       FINDINGS AND RECOMMENDATIONS
14    DANIEL PARAMO, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           Before this court are motions to dismiss filed by defendants Alexander Liu, M.D. and

21   James Jackson, M.D. (ECF Nos. 19, 26, respectively), a motion to strike filed by defendant Liu

22   (ECF No. 19), and a motion for summary judgment filed by plaintiff (ECF No. 38). For the

23   reasons stated below, the court recommends that defendants’ motions to dismiss be granted and

24   that defendant Liu’s motion to strike and plaintiff’s motion for summary judgment both be denied

25   as moot.

26      I.           RELEVANT FACTS AND PROCEDURAL HISTORY

27           In plaintiff’s second amended complaint (“SAC”), he raises two claims. First, he claims

28   that while he was housed at Mule Creek State Prison (“MCSP”) defendant Jackson, a physician
                                                         1
 1   for MCSP, and defendant Liu, a physician at San Joaquin General Hospital to whom MCSP had
 2   referred plaintiff for a urology consult, violated his First Amendment right to the free exercise of
 3   religion when they denied his religiously-motivated request for a circumcision. See ECF No. 12
 4   at 2-4, 8-9. Second, plaintiff claims that the denial of circumcision for religious purposes violated
 5   his rights under the Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”).
 6   See id. at 5. Plaintiff seeks injunctive relief requiring San Joaquin Urology to perform his
 7   religious circumcision. He also seeks punitive damages in the amount of $25,000 or whatever
 8   amount the court deems just. See id. at 7.1
 9          On August 11, 2017, defendant Liu filed both a motion to dismiss plaintiff’s SAC and, in
10   the alternative, a motion to strike plaintiff’s request for monetary damages. ECF No. 19.
11   Thereafter, on September 8, 2017, defendant Jackson filed a motion to dismiss. ECF No. 26. On
12   September 26, 2017, plaintiff filed an opposition to defendants’ motions to dismiss.2 ECF No.
13   29.
14          On October 2, 2017, defendant Liu filed a reply to plaintiff’s opposition to his motion to
15   dismiss. ECF No. 30. Defendant Jackson filed his reply to plaintiff’s opposition on October 4,
16   2017. ECF No. 31. On October 12, 2017, plaintiff filed a “reply memorandum” which responded
17   to defendants’ replies.3 ECF No. 32.
18          On June 11, 2018, plaintiff filed a motion for summary judgment. ECF No. 38.
19   Defendant Liu filed objections to plaintiff’s motion on June 13, 2018. ECF No. 39. Defendant
20   Jackson filed his objections to the motion on July 3, 2018. ECF No. 40.
21   ////
22   ////
23

24   1
       The SAC omitted all claims against defendants other than Jackson and Liu. Because an
     amended complaint supersedes earlier pleadings, Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967),
25   all other defendants are deemed voluntarily dismissed by plaintiff.
     2
26     In plaintiff’s opposition to the motions to dismiss, plaintiff did not address defendant Liu’s
     motion to strike. See generally ECF No. 29.
     3
27     In light of the ultimate recommendation in this case, and given the fact that the content of the
     replies do not add to the substantive, relevant analyses, the undersigned has not outlined their
28   content herein.
                                                        2
 1      II.        DEFENDANTS’ MOTIONS TO DISMISS
 2            A.    Defendant Liu’s Motion
 3            Defendant Liu contends that the claims against him should be dismissed pursuant to
 4   Federal Rule of Civil Procedure 12(b)(6) because: (1) he cannot be liable in his individual
 5   capacity under RLUIPA; (2) plaintiff’s First Amendment religious expression claim fails to allege
 6   that Liu is a state actor under 42 U.S.C. § 1983; (3) plaintiff’s First Amendment religious
 7   expression claim fails to allege that Liu burdened plaintiff’s ability to practice Judaism, and (4)
 8   even if Liu is considered to have engaged in state action, he is entitled to qualified immunity. See
 9   ECF No. 19-1 at 2.
10            Liu also argues that plaintiff is not entitled to damages because the only harm alleged is
11   psychological and spiritual in nature, and the Prison Litigation Reform Act (“PLRA”) prohibits
12   recovery for mental and emotional injury alone. See id. at 10-11. Liu contends that plaintiff’s
13   request for punitive damages must be stricken because such damages are only available in a
14   Section 1983 action when the conduct in question is motivated by evil motive or intent, or when it
15   involves reckless indifference to the federally protected rights of others, which is not the case
16   here. See id. at 11.
17            B.    Defendant Jackson’s Motion
18            Defendant Jackson contends that the claims against him should be dismissed because: (1)
19   RLUIPA does not impose affirmative duties on states to subsidize the exercise of religion, and
20   therefore a prison is not obligated to fund a prisoner’s request for a non-medically-indicated
21   circumcision; (2) Jackson cannot be liable for monetary damages on the RLUIPA claim because
22   the statute does not create individual liability, and the Eleventh Amendment bars official-capacity
23   damages; (3) it is clear on the face of the complaint that the denial of plaintiff’s circumcision was
24   reasonably related to legitimate penological interests, and (4) even if plaintiff has raised a
25   cognizable Free Exercise Clause claim, defendant Jackson is entitled to qualified immunity
26   because no reasonable doctor would have known beyond debate that denying plaintiff a referral
27   for a non-medically-indicated circumcision would violate plaintiff’s religious rights. See ECF
28   No. 26-1 at 4-9.
                                                         3
 1          Defendant Jackson also argues that plaintiff’s request for injunctive relief should be
 2   denied because since the filing of his complaint, plaintiff has been transferred from Mule Creek
 3   State Prison (“MCSP”) – where the alleged violations took place – to a different institution, and
 4   plaintiff has not alleged that he is likely to be transferred back to MCSP. See id. at 10. Jackson
 5   accordingly contends that the request for injunctive relief is moot. Finally, he argues that plaintiff
 6   has failed to assert that Jackson, a urologist, could unilaterally perform a circumcision on plaintiff
 7   if injunctive relief were ordered. See ECF No. 26-1 at 10-11.
 8          C.    Plaintiff’s Opposition
 9          Plaintiff’s opposition reiterates many of the arguments in his SAC. See generally ECF
10   No. 29. He points out that even though he has requested a circumcision for religious purposes, he
11   also has “ongoing medical problems with [his] foreskin.” See id. at 2. In response to defendant
12   Liu’s claim that he is not a state actor, plaintiff argues that prison officials, state employees and
13   doctors who contract with the states alike, are all individuals acting under color of law. See id. at
14   4-5. Plaintiff generally disputes defendants’ suggestion of potential health and cost concerns,
15   pointing out that a circumcision procedure “is a one[-]time visit which heals in no more than 10
16   days” and that “no further medication [is] needed to recover.” Id. at 6.
17          D.    Standards of Review: Federal Rules of Civil Procedure 12(b)(6) and 12(f)
18                1. Rule 12(b)(6): Motion to Dismiss
19          Federal of Rule Civil Procedure 12(b)(6) permits an action to be dismissed if it fails to
20   state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).
21          In considering a motion to dismiss, the court must accept as true the allegations of the
22   complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S. 738, 740 (1976),
23   construe the pleading in the light most favorable to the party opposing the motion, and resolve all
24   doubts in the pleader’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421, reh’g denied, 396 U.S.
25   869 (1969). Moreover, pro se pleadings are held to a less stringent standard than those drafted by
26   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). Once a claim has been stated adequately,
27   it may be supported by showing any set of facts consistent with the allegations in the complaint.
28   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 563 (2007). Thereafter, a plaintiff “receives the
                                                         4
 1   benefit of imagination, so long as the hypotheses are consistent with the complaint.” Sanjuan v.
 2   American Bd. of Psychiatry and Neurology, Inc., 40 F.3d 247, 251 (7th Cir. 1994)
 3           Conversely, to survive a motion to dismiss for failure to state a claim, a pro se complaint
 4   must contain more than “naked assertions,” “labels and conclusions,” or “a formulaic recitation of
 5   the elements of a cause of action.” See Twombly, 550 U.S. at 555-57. In other words,
 6   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
 7   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim upon which the
 8   court can grant relief must have facial plausibility. Twombly, 550 U.S. at 570. “A claim has
 9   facial plausibility when the plaintiff pleads factual content that allows the court to draw the
10   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
11   678.
12                 2. Rule 12(f): Motion to Strike
13           Federal Rule of Civil Procedure 12(f) permits the court to strike parts of a pleading. It
14   reads in its entirety as follows:
15                  (f) Motion to Strike. The court may strike from a pleading an insufficient
16           defense or any redundant, immaterial, impertinent, or scandalous mater. The court
             may act:
17                      (1) on its own; or
                        (2) on motion made by a party either before responding to the pleading
18           or, if a response is not allowed, within 21 days after being served with the pleading.
19   Fed. R. Civ. P. 12(f).
20           E.    Applicable Law
21                 1. First Amendment Free Exercise Clause
22           “Inmates clearly retain protections afforded by the First Amendment . . . including its
23   directive that no law shall prohibit the free exercise of religion.” O’Lone v. Estate of Shabazz,
24   482 U.S. 342, 348 (1987) (citations omitted). Nevertheless, “[l]awful incarceration brings about
25   the necessary withdrawal or limitation of many privileges and rights, a retraction justified by the
26   considerations underlying our penal system.” Id., 482 U.S. at 348. For example, “[i]nmates . . .
27   have the right to be provided with food sufficient to sustain them in good health that satisfies the
28
                                                        5
 1   dietary laws of their religion.” McElyea v. Babbitt, 833 F.2d 196, 198 (9th Cir. 1987).
 2           To implicate the Free Exercise Clause, a plaintiff must demonstrate that prison officials
 3   substantially burdened the free exercise of his religion by preventing him from engaging in
 4   conduct which he sincerely believes is consistent with his faith. Shakur v. Schriro, 514 F.3d 878,
 5   884-85 (9th Cir. 2008). The underlying religious belief must be “sincerely held.” Malik v.
 6   Brown, 16 F.3d 330, 333 (9th Cir.1994); see also Shakur, 514 F.3d at 884-85 (noting that the
 7   “sincerity test,” not the “centrality test,” applies to a free exercise analysis).
 8           A plaintiff must also demonstrate that the burden on the free exercise of his sincerely-held
 9   religious beliefs is substantial. “In order to reach the level of a constitutional violation, the
10   interference with one's practice of religion must be more than an inconvenience; the burden must
11   be substantial[.]” Freeman v. Arpaio, 125 F.3d 732, 736 (9th Cir.1997) (citation and internal
12   quotation marks omitted), overruled in part on other grounds by Shakur, 514 F.3d at 884-85. A
13   substantial burden exists where the state “put [s] substantial pressure on an adherent to modify his
14   behavior and to violate his beliefs[.]” Thomas v. Review Board, 450 U.S. 707, 718 (1981).
15           A prison policy that substantially burdens a prisoner’s right to freely exercise his religion
16   will be upheld only if it is reasonably related to a legitimate penological interest. Id. As
17   explained by the Ninth Circuit in Shakur, the following four factors, identified by the Supreme
18   Court in Turner v. Safley, 482 U.S. 78 (1987), must be balanced in determining whether a prison
19   regulation is reasonably related to a legitimate penological interest:
20                   (1) Whether there is a valid, rational connection between the prison
                     regulation and the legitimate governmental interest put forward to
21                   justify it;
22                   (2) Whether there are alternative means of exercising the right that
                     remain open to prison inmates;
23
                     (3) Whether accommodation of the asserted constitutional right will
24                   impact guards and other inmates, and on the allocation of prison
                     resources generally; and
25
                     (4) Whether there is an absence of ready alternatives versus the
26                   existence of obvious, easy alternatives.
27   Shakur, 514 F.3d at 884 (citing Turner, 482 U.S. at 89-90 (internal quotation marks and citation
28   omitted)).
                                                          6
 1                2. Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”)
 2          The Religious Land Use and Institutionalized Persons Act of 2000 provides:
 3          (a) General rule
 4
            No government shall impose a substantial burden on the religious exercise of a
 5          person residing in or confined to an institution . . . ., even if the burden results from
            a rule of general applicability, unless the government demonstrates that imposition
 6          of the burden on the person –
 7
                 (1) is in furtherance of a compelling government interest; and
 8
                (2) is the least restrictive means of furthering that compelling government
 9          interest.

10   42 U.S.C. § 2000cc-1.

11          RLUIPA does not authorize suits against a person in anything other than an official or

12   government capacity. Wood v. Yordy, 753 F.3d 899, 904 (9th Cir. 2014). Personal, or individual

13   liability of government employees is not contemplated. See id. Moreover, RLUIPA provides

14   only for injunctive or declaratory relief against defendants acting within their official capacities.

15   Thus, money damages are not available under RLUIPA against state officials sued in their official

16   capacities. Alvarez v. Hill, 667 F.3d 1061, 1063 (9th Cir. 2012) (citing Sossamon v. Texas, 563

17   U.S. 277 (2011)).

18          F.    Discussion

19          The SAC does not clearly specify the capacity in which plaintiff has intended to sue

20   defendants Liu and Jackson. See generally ECF No. 12. The court will liberally construe the

21   SAC to assert all claims against defendants in both their individual and official capacities.

22                1. Free Exercise Clause Claim

23                    a. Sincerely-Held Religious Belief

24          The SAC points to several verses in the Torah that either direct circumcision to take place

25   or state its importance in Judaism. See id. at 4. Neither defendant contests the sincerity of

26   plaintiff’s belief that circumcision is a requirement of his religion. The allegations of the

27   complaint adequately establish that plaintiff holds a sincere religious belief in the importance of

28   circumcision. See Malik, 15 F.3d at 333.
                                                        7
 1                    b. Substantial Burden
 2          Next, the court considers whether defendants denying plaintiff a circumcision constitutes
 3   a “substantial burden” on plaintiff’s ability to practice his faith. To the extent that remaining
 4   uncircumcised places plaintiff in a state of ongoing non-compliance with a religious imperative,
 5   the denial of circumcision requires plaintiff to violate his beliefs. Accordingly, the court will
 6   assume for purposes of analysis that denying plaintiff a circumcision constitutes a substantial
 7   burden. See Thomas, 450 U.S. at 718.
 8                    c. Reasonably Related to Legitimate Penological Interests
 9          Assuming defendants’ failure to provide a circumcision substantially burdens the free
10   exercise of plaintiff’s sincerely-held religious beliefs, the question becomes whether the grounds
11   for the denial are reasonably related to legitimate penological interests. See Thomas, 450 U.S. at
12   718. Accordingly, the court considers the Turner v. Safley factors.
13          Defendant Jackson contends that circumcision is not medically necessary for plaintiff.
14   See ECF No. 26-1 at 3, 7-8. Defendant Liu makes a similar argument. See ECF No. 19-1 at 2-3.
15   Both defendants point out that the prison has a policy, codified by statute, that denies inmates
16   medical procedures that are not medically necessary. See ECF No. 19-1 at 2-3, 9; ECF No. 19-2
17   at 9; see also ECF No. 26-1 at 7-8 (citing to Cal. Code Regs. tit. 15, § 3350 et seq.). Defendant
18   Liu has provided copies of the prison regulations which mandate the denial of inmate surgeries
19   that are not medically necessary. See generally ECF No. 19-2 at 9-16. Exhibits provided by
20   plaintiff also support defendants’ contention that prison officials have determined that plaintiff’s
21   circumcision is not medically necessary. See ECF No. 12 at 8-9.
22          Finally, defendant Jackson argues that it is reasonable for the prison to deny plaintiff
23   circumcision because as a surgical procedure, it poses risks and potential complications that could
24   affect plaintiff’s health without any medical benefit. See ECF No. 26-1 at 7. Moreover, surgeries
25   that are not medically necessary and which are elective in nature have the potential to pose
26   problems related to the alteration and/or removal of identifying characteristics that may be needed
27   for identification purposes. See Vega v. Lantz, No. 3:04-cv-1215 (DFM), 2013 WL 6191855, at
28   *6 (D. Conn. Nov. 26, 2013) (“Elective surgery could alter a prisoner’s identifying
                                                        8
 1   characteristics.”). Also, other districts have found that elective procedures place an unreasonable
 2   cost burden on the prison system. See generally Vega, 2013 WL 6191855, at *6 (“It would be
 3   eminently unreasonable to allocate taxpayer money to elective surgeries for prisoners.”);
 4   Muhammad v. Crosby, No. 4:05-cv-0193, 2009 WL 2913412, at *11-12 (N.D. Fla. Sept. 3, 2009)
 5   (finding mandated provision of religiously-mandated dental surgery could lead to demands from
 6   other inmates for other types of cosmetic services and that institution had compelling
 7   governmental interest in avoiding such problems). The Ninth Circuit has recognized that such
 8   budgetary constraints are legitimate penological interests to be considered in the Turner analysis.
 9   Shakur, 514 F.3d at 885-86.
10          The connection between the policy of denying elective surgeries and the legitimate
11   governmental interests asserted here is both valid and rational, so the first Turner factor weighs in
12   defendants’ favor. See Turner, 482 U.S. at 89 (court must consider whether “there is a valid,
13   rational connection between the prison regulation and the legitimate governmental interest put
14   forward to justify it.”). Accommodating plaintiff’s asserted right to circumcision would have an
15   obvious impact on prison resources, so the third Turner factor – the impact of accommodation on
16   the system generally – also weighs in defendants’ favor. See id. at 90.
17          The second Turner factor considers the availability of alternative means for plaintiff to
18   practice his religion. “The relevant inquiry under this factor is not whether the inmate has an
19   alternative means of engaging in the particular religious practice that he or she claims is being
20   affected; rather, we are to determine whether the inmates have been denied all means of religious
21   expression.” Ward v. Walsh, 1 F.3d 873, 877 (9th Cir. 1993) (citing O’Lone, 482 U.S. at 351-
22   52). Although there are not alternative means for plaintiff to access circumcision while
23   incarcerated, there is no suggestion in this case that plaintiff is otherwise being denied religious
24   expression. This factor therefore weighs in defendants’ favor.
25          The fourth Turner factor requires courts to consider whether there is an “absence of ready
26   alternatives” to the challenged prison policy. Turner, 482 U.S. at 90. This factor requires the
27   court to consider whether “there are ready alternatives to the prison’s current policy that would
28   accommodate [plaintiff ] at de minimis cost to the prison.” Ward, 1 F.3d at 879. The “existence
                                                        9
 1   of obvious, easy alternatives may be evidence that the [challenged policy] is not reasonable, but is
 2   an ‘exaggerated response’ to prison concerns.” Turner, 482 U.S. at 90; see also Shakur, 514 F.3d
 3   at 887. The burden is on plaintiff to show that there are obvious, easy alternatives to the
 4   challenged policy. O’Lone, 482 U.S. at 350. Plaintiff has not met that burden here. He argues,
 5   in essence, for a religious circumcision exception to the statute and policy prohibiting elective
 6   surgeries. Such an exception would not involve de minimus costs, and would create risks
 7   attendant to the provision of surgeries that are not medically necessary. Those risks include risks
 8   to individual inmate health and safety, and potential risks of liability. There are no obvious and
 9   easy alternatives to the department’s policy that suggest the policy is an “exaggerated response”
10   to prison concerns.
11          For the reasons explained above, all four Turner factors favor defendants. Accordingly,
12   plaintiff cannot prevail on his claim that the denial of circumcision pursuant to department policy
13   violates his rights under the Free Exercise Clause of the First Amendment. Plaintiff’s
14   constitutional claim against defendants Liu and Jackson should be dismissed for failure to state a
15   claim upon which relief may be granted. See Fed. R. Civ. P. 12(b)(6).4
16                    d. Qualified Immunity Considerations
17          Even if plaintiff’s allegations stated a cognizable claim under the Free Exercise Clause,
18   the qualified immunity doctrine would preclude liability. That doctrine “gives government
19   officials breathing room to make reasonable but mistaken judgments” and “protects ‘all but the
20   plainly incompetent or those who knowingly violate the law.’” Ashcroft v. al-Kidd, 563 U.S.
21   731, 743 (2011) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). It makes allowance for
22   some constitutional mistakes, such as when an officer reasonably believes that his or her conduct
23   complies with the law. See Sjurset v. Button, 810 F.3d 609, 615 (9th Cir. 2015).
24          Qualified immunity protects government officials from liability for civil damages as long
25   as their conduct does not violate clearly established statutory or constitutional rights of which a
26   reasonable person would have been aware. Messerschmidt v. Millender, 565 U.S. 535, 546
27
     4
       Because plaintiff’s claims for damages must be dismissed pursuant to Rule 12(b)(6), the court
28   does not address defendant Liu’s alternative arguments under Rule 12(f).
                                                      10
 1   (2012); Mueller v. Auker (“Mueller II”), 700 F.3d 1180, 1185 (9th Cir. 2012) (citing
 2   Messerschmidt). A right is considered clearly established if it is “sufficiently clear that every
 3   reasonable official would have understood that what he is doing violates that right.” Reichle v.
 4   Howards, 566 U.S. 658, 664 (2012) (internal quotation marks and alterations omitted). Existing
 5   precedent must place the statutory or constitutional question beyond debate. Id.
 6            As both defendants argue, they are immune from liability in this case because no
 7   reasonable doctor or prison official would have known beyond debate that denying plaintiff a
 8   referral for a non-medically necessary circumcision would violate plaintiff’s religious rights. See
 9   ECF No. 19-1 at 2; see also ECF No. 26-1 at 9. Very few federal courts, all of them district
10   courts, have addressed the question whether prisoners have a free exercise right to circumcision –
11   and none of those courts have found such a right. See, Tormasi v. Lanigan, 363 F. Supp. 3d 525,
12   537-40 (D.N.J. 2019); Vega, supra, 2012 WL 5831202, at *3; Celestin v. Fischer, No. 9:12-cv-
13   1612 (GTS/ATB), 2013 WL 5406629, at *5-8 (N.D.N.Y. Sept. 25, 2013). There are neither
14   Supreme Court nor federal appellate cases that address prisoners’ right to religious circumcision.
15   See Tormasi, 363 F. Supp. 3d at 538 (stating Vega and Celestin appear to be only federal cases to
16   have considered question of whether prisoner may demonstrate violation of right arising from
17   denial of request for religious circumcision).5
18            What constitutes clearly established law for qualified immunity purposes is not to be
19   defined at a high level of generality. See White v. Pauly,137 S. Ct. 548, 552 (2017) (per curiam);
20   Reichle, 566 U.S. at 665 (reiterating right allegedly violated must be established not as a broad
21   general proposition, but in a particularized sense); Perez v. City of Roseville, 926 F.3d 511, 519
22   (9th Cir. 2019) (citing White). The absence of fact-specific authority for plaintiff’s asserted right
23   thus indicates that it was not clear at the time plaintiff was denied circumcision that doing so was
24   unconstitutional.
25            Defendants’ failure to provide a circumcision for religious reasons was not an unlawful
26   deprivation of clearly established law or constitutional rights guaranteed to plaintiff under the
27

28   5
         The court’s independent research confirms this proposition.
                                                       11
 1   Free Exercise Clause of the First Amendment. See generally Messerschmidt, 565 U.S. at 546
 2   (2012) (“clearly established” standard); see also Mueller II, 700 F.3d at 1185. Accordingly, even
 3   if plaintiff had stated a claim under the First Amendment, defendants would be entitled to
 4   qualified immunity.
 5                  2.      RLUIPA Claims
 6          RLUPIA does not contemplate the liability of government employees in their individual
 7   capacities. Wood, 753 F.3d at 904. Nor does the statute provide for monetary damages from
 8   government employees in their official capacities. Holley v. Cal. Dep’t of Corr., 599 F.3d 1108,
 9   1114 (9th Cir. 2010). Prospective injunctive relief, however, is available in appropriate cases
10   from government employees in their official capacities. See Mayweathers v. Newland, 314 F.3d
11   1062, 1069-70 (9th Cir. 2002). Plaintiff’s request for such relief is moot, however, for the
12   reasons now explained.
13          A review of the docket in this action6 shows that at the time plaintiff filed his original
14   complaint, he was being housed at the R.J. Donovan Facility in San Diego. See ECF No. 1 at 1.
15   The circumcision claim, regarding which he seeks injunctive relief, arises from events that had
16   occurred earlier at MCSP. See id. at 3. Approximately one month after the commencement of
17   the action, plaintiff was transferred to California Medical Facility in Vacaville, and about three
18   months later to Corcoran State Prison. See ECF Nos. 6, 7. It was from Corcoran that plaintiff
19   filed both his first and second amended complaints. See ECF No. 8 at 1; see also ECF No. 12 at
20   1.
21          Since filing the SAC, plaintiff has been moved to California Medical Facility in Vacaville,
22   and from there, to California State Prison – Sacramento.7 Today, plaintiff is housed at the
23
     6
       The court takes judicial notice of the docket in this case and the documents filed therein. It is
24   well-established that a court may take judicial notice of its own records. See United States v.
     Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004); see United States v. Author Servs., Inc., 804 F.2d
25   1520, 1523 (9th Cir. 1986) overruled on other grounds, United States v. Jose, 131 F.3d 1325,
26   1328-29 (9th Cir. 1997); see also Fed. R. Evid. 201 (stating court may take judicial notice of facts
     that are capable of accurate determination by sources whose accuracy cannot be reasonably
27   questioned).
     7
       On October 4, 2017, plaintiff filed a change of address form in another matter he had with the
28   court. See Fields v. Castrillo, No. 2:17-cv-1068 AC P (E.D. Cal. Oct. 15, 2018) (“Castrillo”),
                                                       12
 1   California Correctional Institution in Tehachapi. See ECF No. 44 at 1.
 2          In sum, since plaintiff filed his original complaint against defendants at MCSP, where the
 3   violations of right are alleged to have occurred, he has been relocated to several other prisons.
 4   Throughout these proceedings, plaintiff has never been returned to MCSP. In addition, plaintiff
 5   has not stated in any of his filings that he has any reason to believe he will be returned there,
 6   where he will again be denied a circumcision by the defendants in violation of his rights under
 7   RLUIPA.
 8          “Once an inmate is removed from the environment in which he is subjected to the
 9   challenged policy or practice, absent a claim for damages, he no longer has a legally cognizable
10   interest in a judicial decision on the merits of his claim.” Jones v. Williams, 791 F.3d 1023, 1031
11   (9th Cir. 2015) (citing Alvarez, 667 F.3d at 1064). Federal courts lack jurisdiction over claims
12   that have been rendered moot because “the issues are no longer live” or because the parties no
13   longer possess “a legally cognizable interest in the outcome.” Jones, 791 F.3d at 1031 (quoting
14   Alvarez, 667 F.3d at 1064). Because plaintiff is no longer housed at MCSP, the location where
15   the incidents occurred that gave rise to plaintiff’s RLUIPA claim, and because plaintiff has not
16   pled facts demonstrating that he will be returned to MCSP, plaintiff’s claims for relief under
17   RLUIPA are moot.
18          To the extent that the claim is saved from mootness because the prohibition on elective
19   surgery applies to all California prisons, the moving defendants are correct that the claim does not
20   lie against them. The complaint does not allege, and could not plausibly allege, that Dr. Jackson,
21   a physician at MCSP at the time of the alleged violation, and Dr. Liu, a physician at San Joaquin
22   General Hospital, have the ability to provide plaintiff with a circumcision regardless of his
23   location, or the authority to order that a circumcision be performed. Prospective injunctive relief
24   is available only from the government official or officials who have authority to implement the
25   requested relief. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 92 (1989). The only
26

27   ECF No. 12. The docket in this case was annotated on the same date to note plaintiff’s change of
     address to CMF. Plaintiff’s subsequent move to CSP-SAC was noticed only in Castrillo, at ECF
28   No. 20.
                                                    13
 1   defendants named in the operative complaint, and thus the only defendants over whom this court
 2   has jurisdiction, are individual medical providers and not officials with authority over CDCR
 3   policy or the ability to order an elective surgical procedure in contravention of such policy.
 4   Accordingly, plaintiff has not stated a claim for which relief may be granted, and his RLUIPA
 5   claim must be dismissed
 6      III. PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 7          Because the undersigned has determined that both defendants’ motions to dismiss should
 8   be granted, plaintiff’s motion for summary judgment is moot.
 9                                             CONCLUSION
10          Accordingly, IT IS HEREBY RECOMMENDED that:
11          1. Defendant Liu’s motion to dismiss, ECF No. 19, be GRANTED;
12          2. Defendant Jackson’s motion to dismiss, ECF No. 26, be GRANTED;
13          3. Plaintiff’s motion for summary judgment, ECF No. 38, be DENIED as moot; and
14          4. Judgment be entered for defendants and the case closed.
15          These findings and recommendations are submitted to the United States District Judge
16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
17   after being served with these findings and recommendations, any party may file written
18   objections with the court and serve a copy on all parties. Such a document should be captioned
19   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
20   objections shall be served and filed within fourteen days after service of the objections. The
21   parties are advised that failure to file objections within the specified time may waive the right to
22   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23   DATED: September 24, 2019
24

25

26

27

28
                                                       14
